DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 6 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackin et al. US 2010/0289327.
Regarding Claim 8, Mackin teaches an electrical power system for a working implement (24, fig. 2), 
the working implement being mechanically couplable to a primary machine (22, fig. 2) to transfer mechanical power generated by the primary machine to the working 
an electrical generator (26, fig. 2) mounted to the working implement (24, fig. 2) and mechanically coupled to the mechanical working element (28, fig. 2), wherein the electrical generator is configured to convert mechanical power received by the working implement from the primary machine into electrical power; 
a power supply circuit (40, fig. 2 and refer to [0014]-[0018] 0015 discloses an inverter and the examiner considers the inverter as the power supply circuit) mounted to the working implement and configured to transfer the electrical power from the electrical generator to one or more electric devices (30) mounted on the working implement.
Regarding Claim 9, Mackin teaches all of the limitations of Claim 8 and further teaches comprising a battery (42, fig. 2) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0015]).
Regarding Claim 14, Mackin teaches all of the limitations of Claim 8 above and further teaches wherein the working implement includes no mechanism for receiving electrical power from the primary machine (refer 22 and 24, fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin et al. US 2010/0289327, in view of Roberge US 2013/0152535.
Regarding Claim 1, Mackin teaches an electrical power system for a working implement (24, fig. 2), 
the working implement being mechanically couplable to a primary machine (22, fig. 2) to transfer mechanical power generated by the primary machine to the working implement, 
wherein the mechanical power generated by the primary machine drives a first mechanical function of the primary machine (driving generator 26 and 126, refer to [0126]) and by transferring the mechanical power to the working implement, drives operation of a mechanical working element (28, fig. 2) of the working implement, the electrical power system comprising: 
an electrical generator (26, fig. 2) mounted to the working implement (24, fig. 2) and mechanically coupled to the mechanical working element (28, fig. 2), wherein the electrical generator is configured to convert mechanical power received by the working implement from the primary machine into electrical power; 

Roberge teaches wherein the working implement (header 5, fig. 1) includes a working element (disc cutter modules 20, figs. 1 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the header as taught by Roberge with the electrical power system of Mackin in order to achieve the advantage of providing power to an additional working element. 
Regarding Claim 2, the combination of Mackin and Roberge teaches all of the limitations of Claim 1 and further teaches comprising a battery (42, fig. 2 of Mackin) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0015] of Mackin).
Regarding Claim 7, the combination of Mackin and Roberge teaches all of the limitations of Claim 1 above and further teaches comprising a working implement controller (40, fig. 2) mounted on the working implement and coupled to the electrical generator to receive electrical power from the electrical generator, wherein the working 
Regarding Claim 10, Mackin teaches an electrical power system for a working implement (24, fig. 2), 
the working implement being mechanically couplable to a primary machine (22, fig. 2) to transfer mechanical power generated by the primary machine to the working implement, wherein the mechanical power from the primary machine drives operation of a mechanical working element (28, fig. 2) of the working implement, the electrical power system comprising: 
an electrical generator (126, fig. 2) mounted to the working implement (24, fig. 2) and mechanically coupled to the mechanical working element (28, fig. 2), wherein the electrical generator is configured to convert mechanical power received by the working implement from the primary machine into electrical power; 
a power supply circuit (40, fig. 2 and refer to [0014]-[0018]) mounted to the working implement and configured to transfer the electrical power from the electrical generator to one or more electric devices mounted on the working implement. Mackin however is silent regarding the electrical power system for a  working implement wherein the working implement being a header of a combine harvester, the header including a mechanical working element.
Roberge teaches an electrical power system (fig. 10) for a header (header 5, fig. 1) of a combine harvester (harvester, refer to [0005] and [0014]), the header including a mechanical working element (disc cutter modules 20, figs. 1 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 11, the combination of Mackin and Roberge teaches all of the limitations of Claim 10 above and further teaches comprising a battery (42, fig. 2 of Mackin) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0015] of Roberge).
Regarding Claim 12, the combination of Mackin and Roberge teaches all of the limitations of Claim 10 above and further teaches wherein the header further includes a header backshaft (30, figs. 3 and 4) mechanically coupled to the mechanical working element (20, figs. 1 and 10), wherein rotation of the header backshaft drives the operation of the mechanical working element, and wherein the electrical generator includes an alternator (electric generator, refer to [0032]) mechanically coupled to the header backshaft and is configured to convert rotation of the header backshaft into the electrical power.
Regarding Claim 15, the combination of Mackin and Roberge teaches all of the limitations of Claim 10 above and further teaches wherein the working implement includes no mechanism for receiving electrical power from the primary machine (refer 22 and 24, fig. 2 of Mackin).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin et al. US 2010/0289327, in view of Roberge US 2013/0152535, and in further view of Wasko et al. US 2,898,542.
Regarding Claim 3, the combination of Mackin and Roberge teaches all of the limitations of Claim 1 above including an electrical generator, however is silent wherein the working implement includes a drive shaft, wherein mechanical power from the primary machine causes a rotation of the drive shaft of the working implement, wherein rotation of the drive shaft of the working implement drives operation of the mechanical working element of the working implement, and wherein the electrical generator includes an alternator mechanically coupled to the drive shaft of the working implement and is configured to convert the rotation of the drive shaft into the electrical power.
Wasko teaches the working implement (10, fig. 2) includes a drive shaft (17 and 16, fig. 2), wherein mechanical power from the primary machine (tractor, refer to col. 2, line 46) causes a rotation of the drive shaft of the working implement, wherein rotation of the drive shaft of the working implement drives operation of the mechanical working element of the working implement, and wherein the electrical generator includes an alternator (25) mechanically coupled to the drive shaft of the working implement and is configured to convert the rotation of the drive shaft into the electrical power (refer to col. 2, lines 38-69), which provides mechanical power to the attachment so that it can electrically power itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the generation unit as taught by Wasko with  the electrical power system of the combination of Mackin and Roberge in order to 
Regarding Claim 4, the combination of Mackin, Roberge, and Wasko teaches all of the limitations of Claim 3 and further teaches wherein the power supply circuit includes an inverter (col. 4, lines 40-52 of Wasko) configured to convert AC power from the alternator to DC power that is provided to the one or more electric devices mounted on the header.
Regarding Claim 5, the combination of Mackin and Roberge teaches all of the limitations of Claim 1 above including an electrical generator, however is silent wherein the electrical generator includes a dual- voltage electric generator, and wherein the power supply circuit is configured to provide electrical power to a first electric device at a first voltage and to provide electrical power to a second electric device at a second voltage.
Wasko teaches wherein the alternator includes a dual-voltage alternator system, and wherein the power supply circuit is configured to provide electrical power to a first electric device at a first voltage (AC, 25, fig. 2) and to provide electrical power to a second electric device at a second voltage (DC, 23, fig. 2) which provides additional power options.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the alternator as taught by Wasko with the electrical power system of the combination of Mackin and Roberge in order to provide additional power options.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin et al. US 2010/0289327, in view of Roberge US 2013/0152535, and in further view of Tongchun CN 101904249.
Regarding Claim 6, the combination of Mackin and Roberge teaches all of the limitations of Claim 1 above including a power supply circuit, however is silent regarding comprising a plurality of LED lamps mounted on the working implement, wherein he power supply circuit is configured to transfer electrical power from the electrical generator to the one or more electric devices by transferring electrical power to each LED lamp of the plurality of LED lamps.
Tongchun teaches a plurality of LED lamps mounted on the working element, and wherein the power supply circuit is configured to transfer electrical power from the alternator to the one or more electric devices by transferring electrical power to each LED lamp of the plurality of LED lamps (see abstract), which provides light to the working element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the LED lamp as taught by Tongchun with the header electrical power system of the combination of Mackin and Roberge in order to achieve the advantage of providing light to the working element. 

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 6 January 2021, with respect to the rejections of claims 1, 8, and 10 under 35 USC 105 and 35 USC 103 have been fully considered but they are not persuasive.  Applicant stated that Mackin et al. US 
Mackin teaches an electrical power system (refer to [0004]) for a working implement (24, gear box 24, which may additionally be a transmission 24 [0013]), the working implement being coupleable to a primary machine vehicle (22, engine within vehicle, agricultural vehicle, comprising: a plurality of engines, refer to claim 1) and  including a mechanical working element (28, mechanical loads), the electrical power system comprising: an electrical generator (26/126) mounted to the working implement (Gear box 24 mechanically drives generator 26/126, refer to [0013]), wherein the electrical generator is configured to convert mechanical power from operation of the mechanical working element into electrical power(Gear box 24 mechanically drives generator 26, refer to [0013]), and provide the electrical power (18 or 20, via 40,  a controller 40 is interconnected to many portions of power systems 18 and 20 to provide interactive control so that elements of systems 18 and 20 can be interlinked to some extent so that harvester 10 can carry out its intended mission. Controller 40 has been illustrated as a standalone controller, for the sake of clarity in the explanation of the invention, refer to [0012]) from the electrical generator to one or more electric devices (30/130, controller 40 will not only shift electrical loads 30 to generator 126, refer to [0018]) mounted on the working implement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
24 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836